DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 54-55 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 54-55 are directed towards a non-elected invention (Election/Restriction Requirement, filed 01/14/2019, see: Group I, claims 24-32 and 41-46).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 54-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 34, 36-39, and 47-53 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zeolite thin film-coated long period fiber grating sensor for measuring trace organic vapors), Hu et al. (MFI-type zeolite functional liquid phase sensor coated on the optical fiber end-face) is cited as an evidentiary reference to establish the state of the art.
Regarding claim 33, Zhang discloses an optical waveguide comprising a core, a long period fiber grating, and a coating comprising a nanoporous sensor material, wherein the grating is present in the core of the optical waveguide, wherein the coating at least substantially surrounds the grating, the coating being isothermally expandable or shrinkable under the influence of a chemical substance, thereby isothermally causing a change in axial strain in the grating when the sensor material is exposed to the chemical substance (Fig. 1, Fig. 4, see: silicalite film coating the LPFG).
Regarding limitations directed towards the grating being a “Fibre Bragg Grating”, it is well known in the art that the terms “long period fiber grating” (Zhang, see: “long period fiber grating”) and “long period fiber Bragg grating” are used interchangeably (Hu et al. (MFI-type zeolite functional liquid phase sensor coated on the optical fiber end-face): pg. 2/para. 1, see: “long period fiber Bragg grating (LPFG) based sensing scheme4”, which is a citation to the Zhang reference).  Absent an explicit definition of 
Regarding limitations directed towards “the wave guide has a refractive index modulation defined by a constant periodicity and the grating is configured to act as selective mirrors in wavelength, reflect wavelengths at a Bragg wavelength and transmit wavelengths on either side of the Bragg wavelength unmodified”, the Bragg grating taught by Zhang comprises a constant periodicity (Fig. 1, see: regular grating pattern), as well as provides total internal reflection (Fig. 1).  Therefore, the disclosed LPFG sensor taught by Zhang anticipates the scope encompassed by the instantly recited claims.
Regarding limitations directed towards the Bragg wavelength being equals two times an effective refractive index of the waveguide times the periodicity of the refractive index modulation, this the definition of the Bragg relation, and all Bragg gratings would inherently anticipate the scope of the recited definition.
Regarding claim 34, Zhang further discloses  the sensor material comprises a non-acidic zeolite (Fig. 1, Fig. 4, see: silicalite film coating the LPFG).
Regarding claim 36, Zhang further discloses a method for making an optical waveguide, the method comprising providing an optical waveguide having a Fibre Bragg Grating and providing a surface of the optical waveguide with a coating comprising the nanoporous sensor material (pg. 421-422/2.1. Synthesis of zeolite film on the LPFG).
(pg. 421-422/2.1. Synthesis of zeolite film on the LPFG) comprising: providing an optical waveguide having a Fibre Bragg Grating (see: LPFG); contacting the surface of the waveguide that is to be provided with a coating comprising a zeolite sensor material with a zeolite synthesis solution comprising a silicon source and a structure directing agent (see: aluminum-free precursor solution and tetrapropylammonium ion); and depositing zeolite crystals from the zeolite synthesis solution on the surface of the waveguide, thereby forming a coating (see: in situ crystallization); and calcining the coating (see: calcination).
Regarding claim 38, Zhang further discloses the zeolite is a non-acidic zeolite (Fig. 1, Fig. 4, see: silicalite film coating the LPFG).
Regarding claim 39, Zhang further discloses the non-acidic zeolite is selected from the group consisting of non-acidic MFI structure type zeolites, non-acidic LTA structure type zeolites, non-acidic MOR structure type zeolites and non-acidic FAU structure type zeolites (Fig. 1, Fig. 4, see: silicalite film coating the LPFG).
Regarding claims 47-49, Zhang further discloses the non-acidic zeolite is silicalite (Fig. 1, Fig. 4, see: silicalite film coating the LPFG).
Regarding claim 50, Zhang further discloses the structure directing agent is a quanternary ammonium compound (pg. 421-422/2.1. Synthesis of zeolite film on the LPFG, see: tetrapropylammonium ion).
Regarding claim 51, Zhang further discloses the nanoporous sensor material comprises a zeolite sensor material formed from a zeolite synthesis solution comprising a silicon source and a structure directing agent, said zeolite synthesis solution being (pg. 421-422/2.1. Synthesis of zeolite film on the LPFG, see: annealed for 200 hours).
Regarding claim 52, which is directed to a manner of operating the disclosed optical wave waveguide, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 53, Zhang further discloses the non-acidic zeolite is silicalite (Fig. 1, Fig. 4, see: silicalite film coating the LPFG).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the recitation of “Fiber Bragg Grating” imports additional structural limitations which would distinguish the claims over the LPFG sensor taught by Zhang.  Specifically, Hu et al. (MFI-type zeolite functional liquid phase sensor coated on the optical fiber end-face) makes reference to Zhang et al., and describes the sensor disclosed by Zhang as a “long period fiber Bragg grating (LPFG) based sensing scheme” (Hu et al./pg. 2/para. 4”, which is a citation to the Zhang reference).  Since the state of the art establishes the LPFG sensor taught by Zhang as a fiber Bragg grating based sensor, it is the positon of the Examiner that the prior art device anticipates the scope of the instantly recited optical waveguide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797